    Case 5:21-cv-03183-SAC Document 7 Filed 09/01/21 Page 1 of 6




                    IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF KANSAS


ORION GRAF,

                              Petitioner,

           v.                                        CASE NO. 21-3183-SAC

SHANNON MEYER,


                              Respondent.


                           MEMORANDUM AND ORDER



     This matter comes before the Court on Petitioner’s response to

the Court’s Notice and Order to Show Cause (NOSC) regarding the

timeliness of his petition for writ of habeas corpus pursuant to 28

U.S.C. § 2254. For the reasons explained below, the Court will

dismiss the action as time-barred.

Background

     In 2014, Petitioner Orion Graf pled no contest in Douglas

County District Court to two counts of breach of privacy and was
sentenced to 24 months’ probation with an underlying prison sentence

of 16 months. See Graf v. State, 2020 WL 5994011, at *2 (Kan. Ct.

App. 2020) (unpublished opinion) (Graf II); Graf v. State, 2017 WL

2610757, at *2 (Kan. Ct. App. 2017) (unpublished opinion) (Graf I).

Petitioner    did   not   pursue   a   direct   appeal,   but   in   June   2015

Petitioner filed in state court a motion for habeas relief pursuant

to K.S.A. 60-1507. Graf I, 2017 WL 2610757, at *2; Graf II, 2020 WL
5994011, at *2. The state district court summarily denied the

motion, but on appeal the Kansas Court of Appeals (KCOA) reversed

and remanded for an evidentiary hearing, after which the district
    Case 5:21-cv-03183-SAC Document 7 Filed 09/01/21 Page 2 of 6




court again denied the motion. Graf I, 2017 WL 2610757, at *2, 6-

7; Graf II, 2020 WL 5994011, at *4. Petitioner appealed and, in

October 2020, the KCOA affirmed. Id. at *4, 10. Petitioner filed a

petition for review by the Kansas Supreme Court (KSC), which was

denied on July 19, 2021. Petitioner filed this federal habeas

petition on August 16, 2021.

     When the Court conducted an initial review of the petition

under Rule 4 of the Rules Governing Section 2254 Cases in the United

States District Courts, it appeared that the petition was not filed

in the one-year limitation period established by the Antiterrorism

and Effective Death Penalty Act of 1996 (“AEDPA”) in 28 U.S.C. §

2244(d). The Court reasoned that Petitioner was sentenced on June

30, 2014, and he did not pursue a direct appeal. Petitioner’s one-

year federal habeas limitation period began to run around July 15,

2014, after the 14-day period in which he could have filed a direct

appeal expired, and it ran until Petitioner filed a K.S.A. 60-1507

motion on June 30, 2015. At that point, approximately 350 days of

the one-year federal habeas limitation period had expired, leaving
15 days remaining. The state-court proceedings on the 60-1507 motion

concluded on July 19, 2021, when the KSC denied the petition for

review, and the one-year federal habeas limitation period resumed.

It expired approximately 15 days later, on August 4, 2021, but

Petitioner did not file his habeas petition until August 16, 2021.

     Accordingly, on August 19, 2021, the Court issued the NOSC

directing Petitioner to show cause, in writing, why this action

should not be dismissed due to his failure to commence it within
the one-year time limitation. (Doc. 5.) Petitioner timely filed his

response. (Doc. 6.) He first asserts that the federal habeas
    Case 5:21-cv-03183-SAC Document 7 Filed 09/01/21 Page 3 of 6




limitation period did not begin to run until October 13, 2014, after

the 90-day period for filing a writ of certiorari with the United

States   Supreme   Court   expired.   In   the   alternative,      Petitioner

contends that he is entitled to equitable tolling due to the COVID-

19 pandemic. The Court will address each argument in turn.

Timeliness

     Section 2244(d)(1) provides:

     A 1-year period of limitation shall apply to an
     application for a writ of habeas corpus by a person in
     custody pursuant to the judgment of a State court. The
     limitation period shall run from the latest of –

     (A) the date on which the judgment became final by the
     conclusion of direct review or the expiration of the time
     for seeking such review . . . .


28 U.S.C. § 2244(d)(1).

     The one-year limitation period generally runs from the date

the judgment becomes “final,” as provided by § 2244(d)(1)(A). See

Preston v. Gibson, 234 F.3d 1118, 1120 (10th Cir. 2000). Under

Supreme Court law, “direct review” concludes when the availability

of direct appeal to the state courts and request for review to the

Supreme Court have been exhausted. Jimenez v. Quarterman, 555 U.S.

113, 119 (2009). The limitation period begins to run the day after

a conviction becomes final. See Harris v. Dinwiddie, 642 F.3d 902-

07 n.6 (10th Cir. 2011).

     Petitioner argues that his convictions did not become “final”

until October 13, 2014 because even though he did not pursue a

direct appeal, he had 90 days after the expiration of his direct-
appeal time to file a petition for writ of certiorari with the

United States Supreme Court. (Doc. 6, p. 2.) But the United States
    Case 5:21-cv-03183-SAC Document 7 Filed 09/01/21 Page 4 of 6




Supreme Court “can review . . . only judgments of a ‘state court of

last resort’ or of a lower state court if the ‘state court of last

resort’ has denied discretionary review.” Gonzalez v. Thaler, 565

U.S. 134, 154 (2012). Because Petitioner did not directly appeal

his convictions in the Kansas state courts, the Supreme Court “would

have lacked jurisdiction over a petition for certiorari” from the

conviction    itself.   See   id.   Thus,   he    is   not   entitled   to   the

additional 90 days before the federal habeas limitation period

began, and his current federal habeas petition was untimely.

Equitable Tolling

       Petitioner also asserts that he is entitled to equitable

tolling of the limitation period. (Doc. 6, p. 2-3.) Applicable “in

rare and exceptional circumstances,” equitable tolling is available

only “when an inmate diligently pursues his claims and demonstrates

that   he   failure   to   timely   file    was   caused     by   extraordinary

circumstances beyond his control.” Gibson v. Klinger, 232 F.3d 799,

808 (10th Cir. 2000) (citation omitted); Marsh v. Soares, 223 F.3d

1217, 1220 (10th Cir. 2000). Circumstances that warrant equitable
tolling include, “for example, when a prisoner is actually innocent,

when an adversary’s conduct—or other uncontrollable circumstances—

prevents a prisoner from timely filing, or when a prisoner actively

pursues judicial remedies but files a deficient pleading during the

statutory period.” Gibson, 23 F.3d at 808 (internal citations

omitted).

       Petitioner asserts that in “late January of 2020,” Lansing

Correctional Facility, where he was incarcerated, entered “a ‘long-
term COVID-19 lockdown,’” during which he was unable to access the

law library. (Doc. 6, p. 2-3.) He contends that this lack of access
    Case 5:21-cv-03183-SAC Document 7 Filed 09/01/21 Page 5 of 6




left him unable to research, prepare, or submit his petition any

earlier than he did. Id. at 3.

       Petitioner has failed to show that he is entitled to equitable

tolling. The majority of the one-year limitation period ran from

July 2014 to June 2015, well before the COVID-19 pandemic, and

Petitioner has not asserted that he was diligently pursuing his

claims    during      that     time.   In    addition,    although    Petitioner

acknowledges that the lockdown lifted at some point and he regained

access to the law library, he has not advised the Court when that

occurred.

       Moreover, lack of access to a law library does not necessarily

warrant equitable tolling. See Donald v. Pruitt, 853 Fed. Appx.

230,   234    (10th     Cir.   2021)   (“[Petitioner]     is   not   entitled   to

equitable tolling based on his allegedly limited access to the law

library in the wake of COVID-19.”); Phares v. Jones, 470 F. Appx.

718, 719 (10th Cir. 2012) (“The mere fact of a prison lockdown . .

. does not qualify as extraordinary absent some additional showing

that the circumstances prevented him from timely filing his habeas
petition.”); Weibley v. Kaiser, 50 Fed. Appx. 399, 403 (10th Cir.

2002) (unpublished) (“[A]llegations regarding insufficient library

access,      standing    alone,   do   not   warrant     equitable   tolling.”).

Petitioner does not specifically explain how a lack of access to

the law library prevented him from timely filing his petition.

According to the petition, the grounds for relief Petitioner asserts

were previously developed at least to the extent that he raised

them in the state courts, so it is unclear how a lack of access to
the law library caused his failure to timely file the petition.

Thus, Petitioner has not shown that equitable tolling applies.
    Case 5:21-cv-03183-SAC Document 7 Filed 09/01/21 Page 6 of 6




Conclusion

     For   these   reasons,   the   Court   concludes    that   the   present

petition   is   time-barred   under    28   U.S.C.   §   2244(d)   and   that

Petitioner has not shown any circumstances that justify equitable

tolling. The Court will therefore dismiss this matter as time-

barred.

     The Court also concludes that its procedural ruling in this

matter is not subject to debate among jurists of reason and declines

to issue a certificate of appealability. See Slack v. McDaniel, 529

U.S. 473, 484 (2000).



     IT IS THEREFORE ORDERED that this matter is dismissed as time-

barred. No certificate of appealability will issue.


     IT IS SO ORDERED.

     DATED:     This 1st day of September, 2021, at Topeka, Kansas.




                                    S/ Sam A. Crow

                                    SAM A. CROW
                                    U.S. Senior District Judge
